DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2014/0247954 (published 04 September 2014) (“Hall”).
Claim 1 is drawn to “a microphone.” The following table illustrates the correspondence between the claimed microphone and the Hall reference.
Claim 1
The Hall Reference
“1. A microphone comprising:
The Hall reference similarly describes a microphone. Hall at Abs., ¶¶ 72–74, 80–83, FIGs.4A, 4B, 5A, 5B, 5C.
Note, Hall describes the embodiments of FIGs.4 and 5 as being similar, differing in the shape of their spring elements. Id. at ¶ 80.
“a membrane;
Hall’s microphone includes a sensing element 540 having a diaphragm 560 corresponding to the claimed membrane. Id. at ¶ 80, FIG.5A.
“a spring structure that surrounds at least a part of the membrane, the spring structure spaced apart from the membrane;
Hall’s sensing element 540 further includes a corresponding spring structure, such as spring 550, that surrounds diaphragm 560. Id. at ¶ 82, FIGs.5A, 5B. As seen in FIG.5B, spring 550 is spaced apart from diaphragm 560 to run along a circumference of the diaphragm in a serpentine manner. Id.
“at least one first connecting part that connects the membrane to the spring structure;
Spring 550 includes an end in connection with diaphragm 560. This end corresponds to the claimed first connecting part. Id. at FIG.5B.
“an anchor structure that surrounds at least a part of the spring structure, the anchor structure spaced apart from the spring structure;
Hall’s microphone includes a substrate on which sensing element 540 is manufactured.
“at least one second connecting part that connects the anchor structure to the spring structure;
Spring 550 includes an end that connects spring 550 to a substrate that surrounds diaphragm 560. Id. at FIG.5B. This end corresponds to the claimed second connecting part.
“at least one piezoresistor formed on the spring structure; and
Spring 550 includes a piezoelectric readout sensors 460 formed in some embodiments by a piezoresistive material. See id. at ¶¶ 53, 61, 74, 86.
“at least one electrode disposed on the anchor structure to sense an electrical signal from a change of the piezoresistor,
Hall describes routing signals from the spring-mounted piezo readout sensors 460 to pads 710 on the substrate. Id. at ¶ 85, FIG.7C.
“wherein the membrane, the spring structure, the first connecting part, and the second connecting part float in air by a cavity formed in the anchor structure.”
Hall depicts the sensing element 540 (diaphragm 560, spring 550, connecting parts on the ends of spring 550) as floating in air, or suspended, over a cavity in a substrate. Id. at ¶ 88, FIG.8B.

Table 1
For the foregoing reasons, the Hall reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein deformation occurs in the membrane and the spring structure in response to sound pressure introduced from outside through the cavity, and the deformation occurs to a greater extent in the spring structure than in the membrane.”
Similarly, Hall’s microphone includes a substrate that suspends a sensing element 540 having a diaphragm 560 and set of springs 550. Hall at ¶¶ 60–64, 80–83, FIG.5. Diaphragm 560 and springs 550 deform in response to pressure gradients induced in air and introduced from the outside through a sound inlet (420 or 430) and through a cavity in the substrate. Id. Deformation occurs primarily in springs 550 since they are configured as the sensor’s deformable/compliant elements. See id. at ¶ 80. For the foregoing reasons, the Hall reference anticipates all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the first connecting part is connected to the spring structure and the membrane, and the second connecting part is connected to the spring structure and the anchor structure, to cause compression induced deformation and tension induced deformation to simultaneously occur in the spring structure in response to the sound pressure.”
Claim 4 depends on claim 3 and further requires the following:
“wherein when the compression induced deformation occurs in an area of the spring structure connected to the first connecting part in response to the sound pressure, the tension induced deformation occurs together in an area of the spring structure connected to the second connecting part.”
Similarly, Hall’s microphone includes a substrate that suspends a sensing element 540 having a diaphragm 560 and set of springs 550. Hall at ¶¶ 60–64, 80–83, FIG.5. Springs 550 are connected to diaphragm 560 at a first end and connected to the substrate at a second end. The spacing between the first and second ends indicates that Hall’s springs 550 will exhibit compression- and tension-induced deformation just as the claimed spring structure. See Hall at ¶¶ 61–64, FIG.5A, 7C, 8A, 9A. (Cf. Spec. at ¶ 39 (describing the circumferential separation between first and second ends of a spring as simultaneously producing compression- and tension-induced deformation.) For the foregoing reasons, the Hall reference anticipates all limitations of the claims.
Claim 5 depends on claim 4 and further requires the following:
“wherein the piezoresistor includes a first piezoresistor and a second piezoresistor exhibiting changes in resistance with different polarities in response to the deformation of the spring structure, the first piezoresistor is disposed in the area of the spring structure connected to the first connecting part, and the second piezoresistor is disposed in the area of the spring structure connected to the second connecting part.”
Similarly, Hall describes locating multiple piezo sensors on each spring arm at different positions to produce a desired combination of readout values. Hall at ¶¶ 74, 85. One of ordinary skill would have reasonably understood this as describing the placement of sensors at any conceivable location, including at the first end and at the second end of springs 560, which ends are circumferentially displaced. The two sensors will inherently produce different polarities when different stresses are placed on them—for example, when pressure gradients in multiple planes (X, Y and Z) compress a sensor near a first end and place a sensor near a second end under tension. For the foregoing reasons, the Hall reference anticipates all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“wherein the electrode includes a first electrode configured to sense the deformation of the first piezoresistor and a second electrode configured to sense the deformation of the second piezoresistor, and the first electrode and the second electrode output voltages having different polarities.”
Hall likewise describes routing signals produced by multiple sensors to corresponding pads 710 located on the supporting substrate. Hall at ¶ 85, FIG.7C. For the foregoing reasons, the Hall reference anticipates all limitations of the claims.
Claim 7 depends on claim 6 and further requires the following:
“wherein the microphone is configured to provide a single mode outputting deformation of one piezoresistor to which each electrode is electrically connected, or a differential mode using outputs of two different-polarity piezoresistors.”
Hall describes outputting single mode and differential mode data. Hall at ¶¶ 61, 62, 66, 67. For the foregoing reasons, the Hall reference anticipates all limitations of the claims.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Hall and US Patent Application Publication 2009/0301196 (published 10 December 2009) (“Wang”).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Hall and US Patent Application Publication 2011/0249853 (published 13 October 2011) (“Jilani”).
Claim 8 depends on claim 1 and further requires the following:
“wherein the piezoresistor is a silicon nanowire.”
The Hall reference describes implementing a plurality of sensors 460 on springs 550. Hall, for instance, describes implementing sensors 460 with piezoresistors. One known technique for implementing piezoresistors in a deformable spring, or cantilever, is to use nanowires. See Wang at ¶¶ 17–19, FIG.2. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have implemented Hall’s sensors 460 with nanowire-based piezoresistors. For the foregoing reasons, the combination of the Hall and the Wang references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the membrane and the spring structure are formed of a silicon nitride layer or a composite layer including a silicon nitride layer and a dielectric thin film.”
The Hall reference describes implementing a plurality of sensors 460 on springs 550. Hall, for instance, describes implementing sensors 460 with piezoresistors. One known technique for implementing deformable springs, or cantilevers, includes forming a diaphragm and its supporting flexures (or springs) from silicon, silicon nitride or any other suitable semiconductor material. See Jilani at ¶¶ 16–21, FIG.1. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have implemented Hall’s springs 550 and diaphragm 560 with a layer of silicon nitride. For the foregoing reasons, the combination of the Hall and the Jilani references makes obvious all limitations of the claim.
Summary
Claims 1–9 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

9/6/2022